Case 2:19-cv-10042-SK Document 17 Filed 07/07/20 Page 1 of 1 Page ID #:1763




 1                                                               JS-6
 2
 3                       UNITED STATES DISTRICT COURT
 4                     CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     BROOKLYN GODIN,                        ) Case No: 2:19-cv-10042-SK
 7                                          )
                                            ) JUDGMENT
 8               Plaintiff                  )
                                            )
 9         v.                               )
                                            )
10   ANDREW SAUL, Acting                    )
     Commissioner of Social Security,       )
11                                          )
                 Defendant.                 )
12
13
14         Having approved the Stipulation To Voluntary Remand Pursuant To
     Sentence Four Of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order Of
16
     REMAND.
17
18
19
     DATE: July 7, 2020
20                                                THE HONORABLE STEVE KIM
21                                                United States Magistrate Judge
22
23
24
25
26

                                            -1-
